Hon. RamLe R. Griffin        Opinion No. V-1215
Criminal District Attorney
sePferson.countg             Re: Authority of the corn--
Reaumont, Texas                  mL3sloners' court to
                                 require monthly re-
                                 ports upon which to fix
                                 each month the compen-
                                 sation of Drainage Ms-
Dear Sir:                        trlct Commissioners.
          Your request for an opinion presents the fol-
lowing questions:
          1. Are commissionersof drainage dls-
     trlcts in Jefferson County required to make
     monthly reports and, if so, must they be un-
     der oath?
          2. 'Dosuch cannnisslonershave to make
     applicationto receive pay each month?
          AccorcUng to the 1950 Federal  census, Jefferson
County has a population of 195,083 Inhabitants;therefore,
Article 8161b, Vernon's Civil Statutes,~isapplicable.
This statute, which was enacted in 1947, provides for the
compensationof *alnage district commlsslonersin coun-
ties of 150,000 to 350,000 population in the following
language:
          "Sec. 7. The Ccamnissioners of &aln-
     age districts shall receive for their serv-
     ices compensationfor the time actually
     engaged in the work of their ~distrlctnot
     to exceed One Hundred and Fifty Dollars
     ($150) in any one (I) month, wh5.ch~
                                        compen-
     sation shall be fixed by an order of the
     ConmIssIonersCourt. The amount of such
     compensationshall be determinedupon the
     applicationtherefor in writing by the Mm-
     missioners of drainage districts~locatedin
     such counties, showing the necessity there-
     for, provided that such CommissionersCourt,
     after having heard such petitlons,maydeny
     or grant the same In whole or in part and
                                                            .




Hon. Ramie H. Griffin, page 2   (V-1215)


     shall enter their written order in the
     premises fixing the amount of such compen-
     sation Within the limits aforesaid."
          Section 9 of Article 8161b provides that "any
laws conflictingwith the provisions of tNs Act to the
extent and only to the extent of suchconflictare here-
by repealed."
         Article 8120, V.C.S., as last amended in 1935,
also deals with the compensationof drainage district
commissionersand prescribes the method of payment as
follows:
          "The Conmissionersof Drainage Ms-
     tricts shall receive for their servicea not
     more than Two and 5O/lOO Dollars ($2.50)
     per day for the time actually engaged in
     the work of their district, which compen-
     sation shall be fixed by an order of the
     Commissioners'Court. Before the accounts
     of such Commissionersshall be approved by
     the Commissioners'Court such Commission-
     ers shall first submit a detailed report in
     writing, under oath, to the Commissioners
     Court of their County showing the time ac-
     tually consumed in the work for said Dis-
     trict, and describing the work done, and
     such reports shall be audited and allowed
     by the Commissioners1Court in such amount
     as it may determine; . . .'
           It is settled law that statutes will be con-
strued so as to carry out the legislativeintent. 2
Sutherland,Statutory Construction (3rd ed. 1943) 333,
Sec. 4701; 50 Am. Jur. 200, Statutes, Sec. 223. Further-
more, the presumptionsexist that the Legislatureknew
of existing statutes and the effect thereof and that
subsequent legislationdoes not repeal the existing law
in the absence of that expressed intent. 1 Sutherland,
Statutory Construction (3rd ed. 1943) 461, Sec. 2012;
Conley v. Daughters of the Reoublic 106 Tex. 80 1 6
 . . 197 (1913); scoy-?.
                     b     Sweatt, 29 Tex. 713 (18667 .
          In 2 Sutherland,Statutory Construction (3rd ed.
1943) 531, Sec. 5201,  it is stated:
          a     . Prior statutes relating to the
     same subject matter are to be compared with
  Hon. Ramie H. Griffin, page 3   (V-1215)



         the _-
             new provision;
                         ._ and.if
                                 ..possible
                                        . . by rea-
         sonaole construction,ootn are to  oe so con-
         strued that effect Is given to every provision
         of each. . . ."
              In view of the foregoing authorities,Articles
  8120   and 8161b must be construed together.
            Clearly, by providing that the maximum compen-
  sation to commissionersof drainage districts should not
  exceed $150.00 in any one month, Article 8161b was in-
  tended to repeal the provisions of Article 8120 setting
  such maximum compensationat $2.50 per day and to author-
  ize an increase in the maximum rate of compensationwhich
  might be allowed by the commissioners'court to commis-
  sioners of draina e districts coming within the provi-
  sions of Article 8161b. Under the first sentence of
  Section 7, the rate of compensationis to be set by the
  commissioners'court, the only restrictionsbeing that
  not more than $150.00 shall be allowed to any drainage
  district commissionerin any one month and that the com-
  missioner may receive pay only for the time-actuallyen-
  gaged in the work of his district. However, under the
  second sentence the commissioners'court is authorized
  to fix an amount less than $150.00 as the maximum which
  a drainage district commissionermay receive in any one
  month. The conrmissioners' court determines the amount
  to be paid upon application of the drainage district
  cuumissioners"showing the necessity therefor."
            Article 8120 provides that before the accounts
  of the drainage district conmissionersshall be approved
  by the commissioners'court, "such commissionersshall
. first submit a detailed report in writing, under oath, to
  the Commissioners1Court of their County showing the time
  actually consumed in the work for said district, and ae-
  scribing the work done, and such reports shall be audited
  and allowed by the Co~ssioners' Court in such amount as
  it may determine; . . .
            Article 8161b makes no provision for the method
  of payment of drainage district commissioners,and we are
  unable to find in it any evidence of an intention on the
  part of the Legislature to repeal these provisions of Ar-
  ticle 8120 relating to the method of payment.
            Therefore, we agree with you that the commis-
  sioners of drainage districts governed by Article 88161b
  must submit detailed reports, under oath, as required by
  Article 8120, before their accounts may be approved for
                                                            ..
                                                             ,




Hon. Ramie H. Griffin, page 4   (V-1215)


paymsnt. Reither Article 8120 nor Article 8161b states
at what intervals the commissionersare to receive their
payi although Artlole 8161b, by providing a monthly rate
of compensation,apparently contemplatesthat the com-
missicmers are to be paid monthlg.If they are paid month-
ly,'then each month they must submit the report required
by Article 8120.


          The CommisslonerslCourt of Jefferson
     County must set the rate of compensationfor
     commissioners of the drainage district,not
     to exceed $150.00 in any one month. Commis-
     sioners of the drainage districts must sub-
     mit to the commissioners'court detailed
     monthly reports in writing, under oath, show-
     ing the time consumed in the work for the
     drainage district and describing the work
     done.
APPROVRD:                          Yours very truly,
J. C. Davis, Jr.                     PRICE DARIEL
County Affairs Division            Attorney General
Jesse P. Luton, Jr.
Reviewing Assistant
Charles D. Mathews                 William H. Holloway
First Assistant                              Assistant
WHH:mW